Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious an industrial truck as claimed comprising a drive section and a stand-on platform in turn made up of a stand-on element and a base element where both of said elements have a respective pivot axis and a respective suspension and where one pivot axis is parallel with another. 
	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 20200352098 A1 teaches an industrial truck comprising a drive section and a stand-on platform in turn made up of a stand-on element and a base element where both of said elements have a respective pivot axis and a respective suspension but not where one pivot axis is parallel with another. 
	EP 1172285 A2 teaches an industrial truck comprising a drive section and a stand-on platform in turn made up of a stand-on element and a base element where both of said elements have a respective pivot axis where one pivot axis is parallel with another but only teaches a single suspension. 
	EP 0485257 A1 teaches an industrial truck comprising a drive section and a stand-on platform in turn made up of a single element with a pivot and two suspensions but no second element or second pivot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        




/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616